SUPPLEMENT DATED JULY 12, 2010 to PROSPECTUS DATED MAY 1, 2009 for PREFERRED ADVISOR Individual Flexible Purchase Payment Deferred Variable Annuity Contract Issued by KMA Variable Account of SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) On April 15, 2010 and June 8, 2010, shareholders approved the reorganizations of the following Evergreen Funds into the corresponding Wells Fargo Advantage Fundsafter the close of business on July 9, 2010: Evergreen Funds Wells Fargo Advantage Funds Evergreen Money Market Fund Wells Fargo Advantage Money Market Fund Evergreen Core Plus Bond Fund Wells Fargo Advantage Income Plus Fund Evergreen Money Market Fund and Evergreen Core Plus Bond Fund are no longer available for investment and all references to the funds are hereby deleted from the prospectus. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. K-100 (3)7/2010
